Exhibit 10.2
SEVERANCE PROTECTION AGREEMENT
This Severance Protection Agreement (the “Agreement”) is made and entered into
by and between Timothy Hascall (the “Employee”) and DigitalGlobe, Inc., a
Delaware corporation (the “Company”), effective as of September 30, 2011.
RECITALS
A. Employee is being hired as a member of the Company’s executive and management
team.
B. The Company’s Board of Directors (the “Board”) believes that it is in the
best interests of the Company and its stockholders to provide Employee with a
severance benefit in the event Employee’s employment is terminated without Cause
(as defined below) or Employee resigns his or her employment for Good Reason (as
defined below) in order to avoid distraction of Employee due to uncertainty
about his or her future role with the Company.
C. To accomplish the foregoing objectives, the Board has directed the Company,
upon execution of this Agreement by Employee, to agree to the terms provided in
this Agreement.
D. Certain capitalized terms used in the Agreement are defined in Section 5
below.
In consideration of the mutual covenants herein contained, and in consideration
of the continuing employment of Employee by the Company, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1. At-Will Employment; Term of Agreement. The Company and Employee acknowledge
that Employee’s employment is and shall continue to be at-will, as defined under
applicable law. Nothing in this Agreement shall confer upon Employee any right
to continued employment with the Company or any successor to the Company. If
Employee’s employment terminates for any reason, Employee shall not be entitled
to any payments or benefits other than as provided by this Agreement, or as may
otherwise be available in accordance with the terms of Employee’s other written
employment-related agreements with the Company (if any) and/or the Company’s
established employee plans and written policies at the time of termination
(collectively, the “Other Severance-Related Agreements”). The term of this
Agreement

 

 



--------------------------------------------------------------------------------



 



shall continue through and including August 31, 2012; provided, however, that
commencing August 31, 2012 and on each anniversary thereof, the term shall be
automatically extended for an additional one-year period unless the Company or
Employee provides the other party at least 180 days prior written notice that
the term shall not be so extended; provided, further, that if a Change in
Control closes before the term otherwise ends, the term shall continue until two
(2) years following the closing of such Change in Control. A termination of the
terms of this Agreement pursuant to the preceding sentence shall be effective
for all purposes, except that such termination shall not affect the payment or
provision of compensation or benefits on account of a termination of employment
occurring prior to the termination of the term of this Agreement.
2. Severance.
2.1 Involuntary Termination Benefit — Termination Prior to a Change in Control.
Upon Employee’s involuntary termination of employment by the Company (other than
a termination for Cause or due to death or Disability) or Employee’s termination
of employment with the Company for Good Reason prior to a Change in Control,
Employee shall be entitled to a lump sum payment in an amount equal to one
(1) times the sum of (i) Employee’s annual Base Salary as of the date of such
termination, plus (ii) Employee’s Bonus Amount.
2.2 Involuntary Termination Benefit — Termination Upon or Following a Change in
Control. Upon Employee’s involuntary termination of employment by the Company
(other than a termination for Cause or due to death or Disability) or Employee’s
termination of employment with the Company for Good Reason upon or following a
Change in Control, Employee shall be entitled to a lump sum payment in an amount
equal to one and one-half (1.5) times the sum of (i) Employee’s annual Base
Salary as of the date of such termination, plus (ii) Employee’s Bonus Amount.
2.3 Welfare Benefits. In the event Employee is entitled to benefits pursuant to
Section 2.1 or 2.2 above, the Company shall continue to provide all welfare
benefits provided to Employee immediately before such termination (including,
without limitation, health and life insurance, but excluding disability
insurance) for a period following Employee’s termination of employment equal to
the period with respect to which Employee’s Base Salary is paid as severance, at
the Company’s sole cost; provided, however, that to the extent Employee becomes
re-employed and eligible for benefits with another employer prior to the
expiration of such period, Employee will elect such benefits and promptly notify
the Company so that the Company will have no further obligation to provide
benefits under this Section 2.3 unless, and then only to the extent that, the
benefits that are being provided by the Company are more favorable than such
benefits provided by the other company.

 

-2-



--------------------------------------------------------------------------------



 



2.4 Treatment of Equity Awards Upon a Change in Control. Upon the occurrence of
a Change in Control, all of Employee’s equity awards in the Company (including,
without limitation, any stock options, restricted stock units, and restricted
stock awards) shall vest and, to the extent applicable, shall (i) become
exercisable and (ii) remain outstanding for the period specified in the
applicable award agreement.
2.5 Accrued Obligations. In all events, promptly following Employee’s
termination of employment for any reason, the Company shall pay to Employee (or,
as applicable, Employee’s estate): (a) any unpaid portion of Employee’s accrued
Base Salary and accrued Paid Time Off; (b) any amounts payable to Employee
pursuant to the terms of any pension or welfare benefit plan, and (c) any
expense reimbursements payable pursuant to the Company’s reimbursement policy.
3. Release of Claims. The payment and provision of any and all severance
benefits pursuant to this Agreement shall be conditioned upon and subject to
execution of a Release of Claims by Employee in the form attached to this
Agreement as Exhibit A (the “Release of Claims”) within the time period after
the effective date of Employee’s termination of employment specified in the
Release of Claims. All lump-sum payments due pursuant to this Agreement shall be
paid sixty (60) days after the effective date of Employee’s termination of
employment, provided that Employee signs and returns the Release of Claims to
the Company within the time period specified in the Release of Claims and does
not revoke such Release of Claims to the extent a revocation option is provided
in such Release of Claims. The payments described in Section 2.5 are not subject
to Employee’s execution of a Release of Claims.
4. Termination for Cause; Voluntary Resignation Other Than for Good Reason;
Death or Disability. Upon Employee’s termination for Cause or Employee’s
voluntary resignation other than for Good Reason, or Employee’s termination of
employment due to death or Disability, Employee shall not be entitled to any
severance payments or to any other benefit under the terms of this Agreement.
5. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:
(a) Base Salary. “Base Salary” shall mean Employee’s gross annualized base
salary at the time of termination of employment, excluding any relocation
allowance, bonuses or incentive compensation, or similar benefits provided to
Employee.

 

-3-



--------------------------------------------------------------------------------



 



(b) Bonus Amount. “Bonus Amount” shall mean the average of actual annual cash
bonuses payable to Employee under any Company “Success Sharing Plan” or similar
program with respect to the two fiscal years immediately preceding the year
which the Employee’s employment terminates (or, if Employee was an employee for
less than two full fiscal years preceding such termination, Employee’s actual
annual cash bonus for the fiscal year preceding the year of termination);
provided, however, in the event Section 2.2 applies, the Bonus Amount shall be
the Employee’s target cash bonus for the year in which the Change in Control
occurs. In no event shall any equity-based compensation provided to Employee at
any time (including without limitation any stock options or restricted stock (if
any) granted to Employee at any time as a long-term incentive award under any
Success Sharing Plan or otherwise), any other cash incentive awards granted
outside of an approved Success Sharing Plan or similar program (if any), or any
other amounts, be considered as part of the “Bonus Amount”.
(c) Change in Control. “Change in Control” shall mean the occurrence of any of
the following events:
(i) Any person (other than persons who are employees of the Company at any time
more than one year before a transaction) becomes the beneficial owner, directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities. In applying
the preceding sentence, (A) securities acquired directly from the Company or its
affiliates by or for the person shall not be taken into account, and (B) an
agreement to vote securities shall be disregarded unless its ultimate purpose is
to cause what would otherwise be Change in Control, as reasonably determined by
the Board;
(ii) The Company consummates a merger, or consolidation of the Company with any
other corporation unless: (a) the voting securities of the Company outstanding
immediately before the merger or consolidation would continue to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; and (b) no person (other than persons who are
employees at any time more than one year before a transaction) becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities;
(iii) The stockholders of the Company approve an agreement for the sale or
disposition by the Company of all, or substantially all, of the Company’s
assets; or
(iv) The stockholders of the Company approve a plan or proposal for liquidation
or dissolution of the Company.

 

-4-



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
(d) Cause. “Cause” shall mean:
(i) conviction of a felony or a crime involving fraud or moral turpitude; or
(ii) theft, material act of dishonesty or fraud, intentional falsification of
any employment or Company records, or commission of any criminal act which
impairs Employee’s ability to perform appropriate employment duties for the
Company; or
(iii) intentional or reckless conduct or gross negligence materially harmful to
the Company or the successor to the Company after a Change in Control, including
violation of a non-competition or confidentiality agreement; or
(iv) willful failure to follow lawful instructions of the person or body to
which Employee reports; or
(v) gross negligence or willful misconduct in the performance of Employee’s
assigned duties. Cause shall not include mere unsatisfactory performance in the
achievement of Employee’s job objectives.
(e) Disability. “Disability” means a physical or mental illness, injury, or
condition that prevents Employee from performing substantially all of Employee’s
duties associated with Employee’s position or title with the Company for at
least 90 days in a 12-month period.
(f) Resignation for Good Reason. Resignation for “Good Reason” shall mean
Employee’s voluntary termination, upon 30 days prior written notice to the
Company promptly following:
(i) a material reduction in Employee’s job duties, responsibilities and
requirements inconsistent with Employee’s position with the Company and
Employee’s prior duties, responsibilities and requirements;

 

-5-



--------------------------------------------------------------------------------



 



(ii) any reduction of Employee’s base compensation; or
(iii) the Employee’s refusal to relocate to another Company facility or location
more than thirty (30) miles from such Company’s headquarters location;
6. Golden Parachute Provisions. Notwithstanding any other provision of this
Agreement, in the event that it shall be determined that the aggregate payments
or distributions by the Company to or for the benefit of Employee, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (the “Payments”), constitute “excess parachute payments”
(as such term is defined under Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) or any successor provision, and the regulations
promulgated thereunder (collectively, “Section 280G”)) that would be subject to
the excise tax imposed by Section 4999 of the Code or any successor provision
(collectively, “Section 4999”) or any interest or penalties with respect to such
excise tax (the total excise tax, together with any interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”)), then the Payments
shall be either (a) delivered in full, or (b) delivered to such lesser extent
that would result in no portion of the Payments being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable Federal,
state or local income and employment taxes and the Excise Tax, results in the
receipt by Employee, on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be subject to the
Excise Tax. In the event that the Payments are to be reduced pursuant to this
Section 6, such Payments shall be reduced such that the reduction of
compensation to be provided to Employee as a result of this Section 6 is
minimized. In applying this principle, the reduction shall be made in a manner
consistent with the requirements of Section 409A of the Code and where two
economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis (but not
below zero). All calculations required pursuant to this Section 6 shall be
performed in good faith by nationally recognized registered public accountants
or tax counsel selected by the Company.
7. Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. The terms of this Agreement and all of Employee’s rights hereunder
shall inure to the benefit of, and be enforceable by, Employee’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

-6-



--------------------------------------------------------------------------------



 



8. Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. Mailed notices to Employee shall be addressed to
Employee at the home address which Employee most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its General Counsel.
9. Proprietary Information, Invention and Non-Competition Agreement. Employee
acknowledges and agrees that the provision of benefits hereunder by the Company
is subject to Employee’s compliance with the Company’s Proprietary Information,
Invention and Non-Competition Agreement attached hereto as Exhibit B, and that
no benefits shall be provided hereunder in the event Employee violates such
Agreement.
10. Miscellaneous Provisions.
(a) No Duty to Mitigate. Employee shall not be required to mitigate the amount
of any benefit contemplated by this Agreement (whether by seeking new employment
or in any other manner), nor, except as otherwise provided in this Agreement
(including without limitation, Section 2.3 and Section 10(d)), shall any such
benefit be reduced by any earnings or benefits that Employee may receive from
any other source.
(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Employee and by an authorized officer of the Company (other than
Employee). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
(c) Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to Employee’s severance pay, benefits and
privileges in the event of a termination of Employee’s employment with the
Company, superseding all negotiations, prior discussions and agreements, written
or oral, concerning said severance arrangements, other than the Other
Severance-Related Arrangements.
(d) Non-Duplication of Benefits. Any compensation or benefits payable under the
terms of this Agreement will be offset and not augmented by other compensation
or benefits of the same or similar type payable under any Other
Severance-Related Arrangement or under applicable law. It is intended that this
Agreement not duplicate benefits Employee is entitled to under the Company’s
regular severance policy, any related policies, any other contracts, agreements
or arrangements between Employee and the Company, or applicable law.

 

-7-



--------------------------------------------------------------------------------



 



(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Colorado without
reference to conflict of laws provisions.
(f) Severability. If any term or provision of this Agreement or the application
thereof to any circumstance shall, in any jurisdiction and to any extent, be
invalid or unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining terms and provisions of
this Agreement or the application of such terms and provisions to circumstances
other than those as to which it is held invalid or unenforceable, and a suitable
and equitable term or provision shall be substituted therefor to carry out,
insofar as may be valid and enforceable, the intent and purpose of the invalid
or unenforceable term or provision.
(g) Jurisdiction, Venue and Waiver of Jury Trial. EMPLOYEE AND THE COMPANY AGREE
THAT ANY ACTION, SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT OF THIS
AGREEMENT, ITS VALIDITY OR PERFORMANCE, AT THE SOLE OPTION OF EMPLOYEE AND THE
COMPANY, THEIR SUCCESSORS AND ASSIGNS, SHALL BE INITIATED AND PROSECUTED AS TO
ALL PARTIES AND THEIR HEIRS, SUCCESSORS AND ASSIGNS IN DENVER, COLORADO.
EMPLOYEE AND THE COMPANY EACH CONSENTS TO AND SUBMITS TO THE EXERCISE OF
JURISDICTION OVER HIS/HER OR ITS PERSON BY ANY COURT SITUATED IN DENVER,
COLORADO, HAVING JURISDICTION OVER THE SUBJECT MATTER, WAIVES PERSONAL SERVICE
OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY
BE MADE BY REGISTERED MAIL DIRECTED TO EMPLOYEE AND THE COMPANY AT THEIR
ADDRESSES SET FORTH ABOVE AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED
FIVE (5) BUSINESS DAYS AFTER SUCH PROCESS SHALL HAVE BEEN DEPOSITED IN THE U.S.
MAIL, POSTAGE PREPAID. EACH PARTY WAIVES TRIAL BY JURY, ANY OBJECTION BASED ON
FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER, AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS
DEEMED APPROPRIATE BY THE COURT.
(h) Legal Fees and Expenses. The parties shall bear their own expenses, legal
fees and other fees incurred in connection with this Agreement.
(i) No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (i) shall be void.

 

-8-



--------------------------------------------------------------------------------



 



(j) Employment Taxes. Any payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.
(k) Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company; provided,
however, that no assignment shall be made if the net worth of the assignee is
less than the net worth of the Company at the time of assignment. In the case of
any such assignment, the term “Company” when used in a section of this Agreement
shall mean the corporation that actually employs Employee.
(l) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.
(m) Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Code and shall be interpreted and construed consistently
with such intent. The payments to Employee pursuant to this Agreement are also
intended to be exempt from Section 409A of the Code to the maximum extent
possible, under either the separation pay exemption pursuant to Treasury
regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
regulation §1.409A-1(b)(4), and for this purpose each payment shall be
considered a separate payment. In the event the terms of this Agreement would
subject Employee to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and Employee shall cooperate diligently to amend the
terms of the Agreement to avoid such 409A Penalties, to the extent possible;
provided that in no event shall the Company be responsible for any 409A
Penalties that arise in connection with any amounts payable under this
Agreement. To the extent any amounts under this Agreement are payable by
reference to Employee’s “termination of employment,” such term shall be deemed
to refer to Executive’s “separation from service,” within the meaning of
Section 409A of the Code. Notwithstanding any other provision in this Agreement,
if Employee is a “specified employee,” as defined in Section 409A of the Code,
as of the date of Executive’s separation from service, then to the extent any
amount payable under this Agreement (i) constitutes the payment of nonqualified
deferred compensation, within the meaning of Section 409A of the Code, (ii) is
payable upon Employee’s separation from service and (iii) under the terms of
this Agreement would be payable prior to the six-month anniversary of
Executive’s separation from service, such payment shall be delayed until the
earlier to occur of (a) the six-month anniversary of the separation from service
or (b) the date of Employee’s death.

 

-9-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

          DIGITALGLOBE, INC.   Timothy Hascall
 
       
By:
  /s/ Yancey Spruill   /s/ Timothy Hascall
 
       
 
      Employee Signature  
Title:
  E.V.P. & Chief Financial Officer    

 

-10-



--------------------------------------------------------------------------------



 



Exhibit A
RELEASE OF CLAIMS
This Release of Claims is entered into by and between DigitalGlobe, Inc., a
Colorado corporation (the “Company”), and Timothy Hascall (“Employee”). It is
entered into pursuant to the terms of a Severance Protection Agreement (the
“Agreement”) between Employee and Company dated                       _____,
 _____  and in order to resolve amicably all matters between Employee and the
Company concerning the Agreement and Employee’s termination of employment with
the Company and benefits payable to Employee under the terms of the Agreement.
1. Termination of Employment. Employee’s employment with the Company has been
terminated as a result of a Change in Control, an involuntary termination
without Cause or a voluntary resignation for Good Reason, as defined in the
Agreement, by which Employee became eligible for benefits upon termination of
employment.
2. Severance Pay. Provided that Employee executes this Agreement within 21 days
after the termination of Employee’s employment with the Company and Employee
does not revoke this Agreement in accordance with Paragraph 10 of this
Agreement, the Company agrees to pay to Employee all monetary amounts due to
Employee under the terms of the Agreement, at the time specified therein.
Employee is also eligible for certain other continuation of benefits under the
terms of the Agreement. Employee acknowledges that Employee has no entitlement
to said benefits except according to the terms of the Agreement, which includes
a requirement that Employee execute this Release of Claims.
3. Sole Entitlement. Employee acknowledges and agrees that no other monies or
benefits are owing to Employee except as set forth in the Agreement.
4. Return of Property and Documents. Employee states that Employee has returned
to the Company all property and documents of the Company which were in
Employee’s possession or control, including without limitation access cards,
Company-provided credit cards, computer equipment and software.
5. Confidentiality, Nondisparagement, Noncompetition, and Nonsolicitation
Agreement. Employee agrees to abide by the terms of any confidentiality,
nondisparagement, nonsolicitation, and non-competition agreement(s) that
Employee previously executed in connection with his or her employment with the
Company. Employee agrees not to make any communications or engage in any conduct
that is or can reasonably be construed to be disparaging of the Company, its
officers, directors, employees, agents, stockholders, products or services. The
Company agrees not to make any communications or engage in any conduct that is
or can reasonably be construed to be disparaging of Employee. For a period of
two (2) years following Employee’s termination of employment with the Company,
Employee agrees not to solicit, directly or indirectly, any employees of the
Company, for employment with any other employer.

 

-1-



--------------------------------------------------------------------------------



 



6. Release. Employee (for him/herself, his/her agents, heirs, successors,
assigns, executors and/or administrators) does hereby and forever release and
discharge the Company and its past and present parent, subsidiary and affiliated
corporations, divisions or other related entities, as well as the successors,
shareholders, officers, directors, heirs, predecessors, assigns, agents,
employees, attorneys and representatives of each of them, past or present
(hereinafter the “Releasees”) from any and all causes of action, actions,
judgments, liens, debts, contracts, indebtedness, damages, losses, claims,
liabilities, rights, interests and demands of whatsoever kind or character,
known or unknown, suspected to exist or not suspected to exist, anticipated or
not anticipated, whether or not heretofore brought before any state or federal
court or before any state or federal agency or other governmental entity, which
Employee has or may have against any released person or entity by reason of any
and all acts, omissions, events or facts occurring or existing prior to the date
hereof, including, without limitation, all claims attributable to the employment
of Employee, all claims attributable to the termination of that employment, and
all claims arising under any federal, state or other governmental statute,
regulation or ordinance or common law, such as, for example and without
limitation, Title VII of the Civil Rights Act of 1964, as amended, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act which prohibits
discrimination on the basis of age over 40, and wrongful termination claims,
excepting only those obligations expressly recited to be performed hereunder.
In light of the intention of Employee (for him/herself, his/her agents, heirs,
successors, assigns, executors and/or administrators) that this release extend
to any and all claims of whatsoever kind or character, known or unknown,
Employee expressly waives any and all rights granted by California Civil Code
Section 1542 or any other analogous federal or state law or regulation.
Section 1542 reads as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
Notwithstanding the foregoing, nothing in this Agreement shall be construed to
prevent Employee from filing a charge with, or participating in any proceeding
or investigation by, the Equal Employment Opportunity Commission or affiliated
state agency. However, Employee acknowledges that, in accordance with this
Release, he or she has no right to recover any monies on behalf of him/herself,
his/her agents, heirs, successors, assigns, executors and/or administrators in
connection with, or as a result of, such charge, investigation, or proceeding.

 

-2-



--------------------------------------------------------------------------------



 



7. No Actions Pending. Employee agrees that he/she has not filed, nor will
he/she file in the future, any claims, actions or lawsuits against any of the
Releasees relating to Employee’s employment with the Company, or the termination
thereof.
8. No Admissions. Nothing contained herein shall be construed as an admission of
wrongdoing or liability by any party hereto.
9. Entire Agreement; Miscellaneous. This Agreement constitutes a single
integrated contract expressing the entire agreement of the parties with respect
to the subject matter specifically addressed herein and supersedes all prior and
contemporaneous oral and written agreements and discussions with respect to the
subject matter hereof. There are no other agreements, written or oral, express
or implied, between the parties hereto, concerning the subject matter hereof,
except as set forth herein. This Agreement may be amended or modified only by an
agreement in writing, and it shall be interpreted and enforced according to the
laws of the State of Colorado. Should any of the provisions of the Agreement be
determined to be invalid by a court of competent jurisdiction, it is agreed that
this shall not affect the enforceability of the other provisions herein.
10. Waiting Period and Right of Revocation. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE
IS AWARE AND IS HEREBY ADVISED THAT EMPLOYEE HAS THE RIGHT TO CONSIDER THIS
AGREEMENT FOR TWENTY-ONE DAYS BEFORE SIGNING IT, ALTHOUGH EMPLOYEE IS NOT
REQUIRED TO WAIT THE ENTIRE TWENTY-ONE DAY PERIOD; AND THAT IF EMPLOYEE SIGNS
THIS AGREEMENT PRIOR TO THE EXPIRATION OF TWENTY-ONE DAYS, EMPLOYEE IS WAIVING
THIS RIGHT FREELY AND VOLUNTARILY. EMPLOYEE ALSO ACKNOWLEDGES THAT EMPLOYEE IS
AWARE AND IS HEREBY ADVISED OF EMPLOYEE’S RIGHT TO REVOKE THIS AGREEMENT FOR A
PERIOD OF SEVEN DAYS FOLLOWING THE SIGNING OF THIS AGREEMENT AND THAT IT SHALL
NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED. TO
REVOKE THIS AGREEMENT, EMPLOYEE MUST NOTIFY THE COMPANY IN WRITING WITHIN SEVEN
DAYS OF SIGNING IT.
11. Attorney Advice. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE IS AWARE OF EMPLOYEE’S
RIGHT TO CONSULT AN ATTORNEY, THAT EMPLOYEE HAS BEEN ADVISED TO CONSULT WITH AN
ATTORNEY, AND THAT EMPLOYEE HAS HAD THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY,
IF DESIRED, PRIOR TO SIGNING THIS AGREEMENT.

 

-3-



--------------------------------------------------------------------------------



 



12. Understanding of Agreement. Employee states that Employee has carefully read
this Agreement, that Employee fully understands its final and binding effect,
that the only promises made to Employee to sign this Agreement are those stated
above, and that Employee is signing this Agreement voluntarily.

         
Dated:
       
 
       
 
      [Employee]

              Dated:       DIGITALGLOBE, INC.
 
           
 
           
 
      By:    
 
           
 
           
 
      Title:    
 
           

 

-4-



--------------------------------------------------------------------------------



 



Exhibit B
Employee Proprietary Information, Invention
and Non-Competition Agreement

     
Timothy Hascall
  Longmont, CO      
[Employee]
  [Location]

I acknowledge that, during my employment with DigitalGlobe Inc, (DigitalGlobe) I
shall be in a position of confidence and trust, and shall have access to various
data, technical developments and improvements, processes, tools, customer data
and relationships, business plans, customer lists, marketing programs, price
lists, salary and human resource information and other trade secrets and/or
confidential information relating to the business of DigitalGlobe. I further
recognize that, in providing highly specialized services for a wide variety of
customers within an increasingly competitive global market, DigitalGlobe has a
proprietary interest in all trade secret and other confidential information that
I may acquire during the course of my employment which, if disclosed to
competitors, would cause DigitalGlobe to suffer immediate and substantial
injury. In addition, I acknowledge that I am a member of DigitalGlobe’s
executive and management staff. Thus, I recognize that it is in DigitalGlobe’s
legitimate business interest to restrict my use of such trade secrets and
confidential or proprietary information for any purpose other than the discharge
of my employment duties at DigitalGlobe, and accordingly enter into this
Proprietary Information, Invention and Non-Competition Agreement (herein
“Agreement”).
Therefore, in consideration of my employment (it being understood that this
Agreement does not itself give me rights to employment or continued employment)
by DigitalGlobe or by any of its subsidiaries, including any business entity of
DigitalGlobe or any of its subsidiaries (such corporation, its successors and
the subsidiaries of such corporation or of its successors being hereinafter
individually and collectively called ‘DigitalGlobe° or “the Company”), I agree
as follows:

1.  
I will not directly or indirectly during or after the term of my employment:

  (a)  
transfer or allow to be transferred, any information that is classified for
purposes of national security, to any person, firm or organization not
authorized to receive it; or

 

-5-



--------------------------------------------------------------------------------



 



  (b)  
transfer, or allow to be transferred, any of the Company’s proprietary data or
information, whether relating to products, equipment, inventions, ideas,
designs, processes, research, software, customers, personnel, or otherwise, and
including, without limitation, any of the Company’s manufacturing, technical or
scientific know-how, methodologies, customers’ data, marketing programs,
suppliers, pricing or bidding strategies, bids or proposals submitted or
contemplated, customer contracts, and salary and human resource information or
practices, to any person, firm or organization not authorized by the Company to
receive it, or to use any of such proprietary data or information other than for
the sole benefit of the Company; or

  (c)  
transfer, or allow to be transferred, any drawing, sketch, layout, formula,
specification, report, written manufacturing, technical, or business information
or the like owned by the Company, or any copy thereof, to any person, firm or
organization not authorized by the Company to receive it; or
    (d)  
transfer, or allow to be transferred, any information that is not generally
known outside the Company or that is designated by the Company as “Confidential”
or °Restricted Confidential” or is similarly designated, to any person, firm or
organization not authorized by the Company to receive it, or to use any of such
designated information other than for the sole benefit of the Company; or
    (e)  
transfer, or allow to be transferred, any information not generally publicly
known that is designated by a third party as “limited”, “private”,
“confidential”, °proprietary” or is similarly designated, that the Company is
contractually or otherwise obligated to protect from unauthorized disclosure, to
any person, firm or organization not authorized by the Company to receive it, or
use any such third party information other than for the benefit of the Company
for purposes authorized by the Company; or
    (f)  
transfer, or allow to be transferred, any information pertaining to technology
that has been deemed to be “controlled technology” as defined by the United
States Department of Commerce, Bureau of Export Administration (BXA).

2.  
I will keep myself informed of the Company’s policies and procedures for
safeguarding Company-controlled property, including all proprietary data and
information, and will strictly comply therewith at all times. I will not, except
when authorized by the Company, remove any Company-controlled property from
Company premises. I will return to the Company, immediately upon termination of
my employment or upon my transfer within the Company, all Company-controlled
property in my possession or control.

 

-6-



--------------------------------------------------------------------------------



 



3.  
I will grant and do hereby grant to the Company the sole and exclusive ownership
of (including the sole and exclusive right to reproduce, use or disclose for any
purpose) any and all reports, articles, books, recordings, audio-visual works,
drawings, blueprints, data, software, firmware, writings and technical
information and copyrights in the foregoing made or prepared by me alone or with
others during the term of my employment, whether or not made or prepared in the
course of my employment, that relate to the Company’s business or to apparatus,
compositions of matter or methods pertaining to the Company’s business. I
acknowledge that all such materials are the property of the Company within the
scope of paragraph 1(b) and 1(c) above.

4.  
I will advise the Company’s Legal Department in writing in detail of each
invention, whether or not patentable, made or conceived during the term of my
employment by me alone, or with others. I will assign, and do hereby assign, to
the Company or to its nominee, all my right, title and interest in each
invention without further consideration. During or after the term of my
employment, I will execute, acknowledge and deliver such assignments,
affidavits, and other instruments prepared by the Company or its nominee, and do
such other things as will assist the Company, or its nominee to obtain patents
on such invention in any and all countries, all without further consideration,
other than reimbursement of my expenses. I acknowledge that the expenses for
which I might request reimbursement from the Company be limited to mailing
charges and notary fees and other such expenses authorized in writing in advance
by the Company, or its nominee.
  5.  
There are excluded from the operation of paragraph 4:

  (a)  
all patents issued in my name, alone or with others, prior to the date of my
first employment by the Company; and inventions for which no equipment,
supplies, facility or trade secret information of the Company was used and which
were developed entirely on my own time, and:

  (1)  
do not relate directly to the business of the Company or to the Company’s actual
or demonstrably anticipated research or development
    (2)  
which do not result from any work performed by me for the Company; and

  (b)  
the inventions that are listed in the Appendix of this Agreement.

 

-7-



--------------------------------------------------------------------------------



 



6.  
To the extent permitted by applicable state law, I agree that I shall not,
during my employment at DigitalGlobe and for a period of one (1) year after the
termination of my employment at DigitalGlobe, directly or indirectly:

  (a)  
recruit, solicit, attempt to persuade, or assist in the recruitment or
solicitation of, any employee of the Company who was an employee, officer or
agent of the Company during the three month period immediately preceding the
date of termination of my employment, for the purpose of employing him or her or
obtaining his or her services or otherwise causing him or her to leave his or
her employment with the Company;
    (b)  
solicit or divert to any competing business any customer or prospective customer
to which I had contact during the eighteen (18) months prior to leaving
DigitalGlobe unless previously approved by DigitalGlobe in writing; or
    (c)  
become employed by or perform professional services of the type I provided while
employed by DigitalGlobe, for any competitor of DigitalGlobe in its direct
business lines, including, but not limited to, satellite and aerial imagery
operations, product distribution, mapping and other value added services, by
directly or indirectly taking any of the following actions:

  (1)  
owning, managing, operating, joining, controlling or providing services to any
entity, regardless of entity form or location, that engages in or is seeking to
engage in the current or planned business activities of the Company;
    (2)  
serving as an employee, agent, consultant, officer, or director of any such
entity; or
    (3)  
inducing or attempting to induce any customer, supplier, or business relation of
the Company to cease doing business with the Company, or in any other way
interfering with the relationship between any customer, supplier or business
relation and the Company.

If, after termination of my employment with the Company, I violate the covenants
contained in this paragraph, then the duration of the covenant shall be extended
from the date I resume compliance with the covenant, reduced by the number of
days following my termination that I was not in violation of the covenant.

7.  
If the period of time or the area specified in Paragraph 6 should be adjudged
unreasonable in any proceeding, then the period of time shall be reduced by such
numbers of months or the area reduced by the elimination of such portion thereof
or both so that such restrictions may be enforced in such area and for such time
as are adjudged to be reasonable.

 

-8-



--------------------------------------------------------------------------------



 



8.  
I acknowledge that the restrictions contained in this Agreement, in view of the
global nature of the Company’s business, are reasonable and necessary in order
to protect the legitimate interests of DigitalGlobe, and that any violation
thereof would result in irreparable injuries to DigitalGlobe. In the event of
any violation of any of these restrictions, I acknowledge that DigitalGlobe
shall be entitled to obtain from any court of competent jurisdiction preliminary
and permanent injunctive relief as well as damages and an equitable accounting
of all earnings, profits, and other benefits arising from such violation, which
rights shall be cumulative and in addition to any other rights or remedies to
which DigitalGlobe may be entitled.
  9.  
This Agreement constitutes the entire Agreement between the parties in
connection with the subject matter hereof, supersedes any and all prior
agreements or understandings between the parties, and may only be changed by
agreement in writing between the parties.
  10.  
This Agreement shall be governed by, and construed in accordance with, the law
of the State of Colorado without regard to its conflict of laws principles.
  11.  
This Agreement will be binding upon and inure to the benefit of the Company, its
successors and assigns. This Agreement may be assigned in whole or in part by
the Company to a successor to all or substantially all of the business or assets
of the Company or the sub-portion of the business or assets of the Company that
relate to employee’s duties; or to any subdivision or part of the company; or to
any entity which is a subsidiary or affiliate of the Company. I acknowledge that
my obligations under this Agreement are binding upon my heirs, assigns and legal
representatives.

I HAVE READ AND I UNDERSTAND THIS AGREEMENT AND ACKNOWLEDGE RECEIPT OF A COPY
THEREOF:

     
/s/ Timothy M. Hascall
  9/30/2011
[Employee]
    (Date)          (Witness)

 

-9-



--------------------------------------------------------------------------------



 



APPENDIX

     
/s/ Timothy M. Hascall
  Longmont, CO
[Employee]
  [Location]

List of unpatented inventions owned or controlled by me on the date of entering
these services including documents which disclose same. (A disclosure of the
inventions themselves is not called for; what is wanted is an identification of
the source documents, such as patent applications, or drawings, identified by
number, title and/or date.) This information should appear on the back of both
copies of this Agreement.
Change Program Methodology

 

-10-